UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4231



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ISAAC A. TAFT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (4:04-cr-00052-H)


Submitted:   February 15, 2007              Decided:    March 9, 2007


Before MICHAEL, SHEDD, and    DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelly L. Greene, STUBBS &    PERDUE, P.A., New Bern, North Carolina,
for Appellant. George E.    B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P.         May-Parker, Assistant United States
Attorneys, OFFICE OF THE     UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Isaac    A.   Taft    (“Appellant”)        appeals    his     conviction    for

conspiracy to distribute cocaine in violation of 21 U.S.C. §§

841(a)(1), 846.      Appellant argues that the district court erred in

allowing the testimony of a witness who was represented by an

attorney who had previously represented Appellant in this matter.

For the reasons that follow, we affirm.



                                        I.

     On August 24, 2004, Appellant was indicted on three drug

related charges.     The following day, the Federal Public Defender’s

Office assigned attorney Mark Ward to represent Appellant.                        On

November 24, 2004, Ward filed a motion to withdraw as Appellant’s

counsel for various reasons not relevant here, which motion was

granted six days later.

     On   February    9,    2005,   a   grand    jury     issued    a    superseding

indictment    against      Appellant    that    included     five       drug-related

charges, including the conspiracy count at issue here.                    Appellant

pleaded guilty to four of the five counts and proceeded to trial on

the conspiracy count.

     Prior to trial, Appellant filed a motion to prevent the

government from calling Erik Garza, an individual who had purchased

drugs from Appellant, as a witness because Ward served as counsel

for Garza in an unrelated criminal proceeding and had undertaken


                                        2
that representation three weeks before withdrawing as Appellant’s

counsel in this matter.           The district court denied Appellant’s

motion.

      Following    a    jury    trial,      Appellant       was   convicted     of   the

conspiracy charge and sentenced to sixty months imprisonment. This

appeal followed.



                                         II.

      Appellant’s sole argument on appeal is that the district court

erred by allowing Garza’s testimony, because the fact that he was

represented by the same attorney who at one time had represented

Appellant called into question the fairness and integrity of the

judicial    process     here.      Appellant’s        argument        implicates     two

distinct constitutional principles, and we address each in turn.

      First, an attorney’s overlapping representation of two clients

can   compromise       the   Sixth     Amendment          guarantee      of   effective

assistance   of    counsel      when   it       creates    an   actual    conflict    of

interest.    See United States v. Tatum, 943 F.2d 370,                   375 (4th Cir.

1991). To invoke this Sixth Amendment protection, a defendant must

show “‘some real conflict of interest . . . resulting from [the]

representation.’”       United States v. Atkinson, 565 F.2d 1283, 1284

(4th Cir. 1977) (quoting United States v. Lovano, 420 F.2d 769, 772

(2d Cir. 1970)).        The mere fact of overlapping representation is

insufficient to create a Sixth Amendment violation.                       See id.


                                            3
       With respect to the Sixth Amendment, Appellant’s argument must

fail because he has offered no evidence that Ward’s representation

of both him and Garza created any actual conflict of interest.               The

overlapping representation lasted for a brief period of time,

during which neither individual was involved in the same proceeding

or implicated in the same criminal conduct.              Indeed, Appellant’s

trial    counsel    admitted     that   his   argument   was    based   on   the

appearance of impropriety, rather than evidence of any actual

conflict of interest.         See J.A. 46.    Accordingly, we find no Sixth

Amendment violation.

       Second,     an   attorney’s   overlapping     representation     of   two

clients can violate the Fifth Amendment guarantee of due process

where it compromises the fundamental fairness of a defendant’s

trial.    See United States v. Young, 644 F.2d 1008, 1012 (4th Cir.

1981).    To establish such a violation, Appellant must demonstrate

that Ward’s conflict of interest is “of sufficient significance

that it denie[d him] the right to a fair trial.”            United States v.

Barnette, 211 F.3d 803, 818 (4th Cir. 2000). Appellant cannot make

this     showing    because    he    proffers   no   evidence    that   Ward’s

overlapping representation had any impact on Appellant’s trial,

much less one that undermined its fundamental fairness. Therefore,

we find no Fifth Amendment violation on these facts.




                                        4
                                 III.

     For   the   foregoing   reasons,   we   affirm   Isaac   A.    Taft’s

conviction.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   5